Citation Nr: 1519746	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  10-01 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for residuals of exposure to tuberculosis.

3.  Entitlement to service connection for residuals of a right groin injury.

4.  Entitlement to service connection for residuals of a left groin injury.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for a right foot disorder.

8.  Entitlement to service connection for a left foot disorder.

9.  Entitlement to service connection for a psychiatric disorder, variously diagnosed, to include major depressive disorder and posttraumatic stress disorder (PTSD).
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Army from July 1977 to June 1983.  He subsequently served in the Army Reserves, with periods of active duty from November 1990 to August 1991, May 1993 to September 1993, April 1994 to September 1994, October 1994 to April 1995, and June 1997 to March 1998.  In addition, he served on unverified periods of active duty for training (ADT) and inactive duty for training (IDT) with the Army Reserves.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the RO in Detroit, Michigan.

In September 2009 a hearing was held before a Decision Review Officer (DRO) at the RO.  The Veteran also presented testimony at a Board hearing before the undersigned in October 2010.  Transcripts of these hearing are associated with the claims file.  Additional evidence was received and associated with the claims file subsequent to the Board hearing, and in February 2012 the Veteran waived his right to have that evidence considered initially by the RO.
In an April 2012 decision, the Board denied service connection for (1) a heart disorder; (2) residuals of exposure to tuberculosis; (3) residuals of a right groin injury; (4) residuals of a left groin injury; (5) a right knee disorder; (6) a left knee disorder; (7) a right foot disorder; and (8) a left foot disorder and remanded the issue of service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court). 

In April 2013, the Veteran and the Secretary of VA filed a Joint Motion for Remand to have the issues of service connection for a heart disorder, a left knee disorder, and a right knee disorder remanded for the Board to address inadequacies that were found by the parties in the April 2012 Board decision.  The Court issued an Order that same month.  

Subsequent to the Court's Order, in May 2014, the Board provided the Veteran with the opportunity to have the entire April 2012 Board decision vacated based upon a settlement agreement between the National Organization of Veterans' Advocates (NOVA) and VA.  Specifically, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c)(2) require a "Board hearing officer" to explain the issues and suggest the submission of evidence that may have been overlooked.  Effective August 23, 2011, VA amended its hearing regulations to clarify that the regulatory provisions governing hearings before the Agency of Original Jurisdiction (AOJ) did not apply to hearings before the Board. Board hearings were instead to be governed by the hearing provisions in 38 C.F.R. Part 20, subpart H.  See 76 Fed. Reg. 52,572 (Aug. 23, 2011).  On September 9, 2011, NOVA petitioned the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) for direct review, and asserted that the hearing clarification rule was procedurally invalid because it was not promulgated pursuant to the notice-and-comment procedures prescribed under 5 U.S.C. § 503 of the Administrative Procedure Act.  Pursuant to a settlement agreement, VA agreed to repeal the hearing clarification rule and to remedy any potential prejudice that may have been caused to appellants by application of the rule.

Part of the settlement plan included VA's promise to vacate any affected Board decision and provide each affected claimant with the opportunity to appear at a new hearing.  As such, in this case, the Board sent the Veteran and his representative a letter to this effect in May 2014, and the Veteran responded that he wanted to appear at another hearing before the Board.  The Veteran appeared at another hearing before the undersigned in September 2014.  A transcript of this hearing has been associated with the claims file.  

The record reflects that the Veteran was represented by an attorney before the Court, but that the attorney withdrew his representation of the Veteran.  A September 2014 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative reflects that the Disabled American Veterans (DAV) now represents him in his claims before the Board.

The Board finds that there are two issues that are not part of the current appeal.  In January 2011, the RO denied entitlement to a total rating for compensation based upon individual unemployability (TDIU).  The Veteran submitted a timely Notice of Disagreement and the RO issued a Statement of the Case (SOC) in March 2012.  The record reflects that the Veteran did not submit a VA Form 9, Substantive Appeal, on this matter.  Therefore, that issue is not before the Board and will not be discussed in this decision.  Additionally, in an August 2013 rating decision, the RO denied service connection for sleep apnea.  There has not been a Notice of Disagreement submitted in connection with this claim.  Thus, this issue is also not part of the current appeal.

However on this note, the Board finds that the AOJ should send the Veteran another copy of the August 2013 rating decision that denied service connection for sleep apnea.  The record shows that it sent the decision to a former address and sent a copy of that decision to DAV instead of the private attorney, who was representing the Veteran at the time the August 2013 rating decision was issued.  See VA Form 21-22a, dated August 2012, appointing the private attorney as the Veteran's representative.  The Veteran submitted an informal claim for service connection for sleep apnea in July 2012.  That document and other documents sent to the Veteran and received from him around the time of the September 2013 Supplemental SOC (SSOC) reflect a street address of "C____ Ct."  The August 2013 notification of the rating decision was sent to a street address on "M____ Rd."  See August 2013 FOIA response letter; October 2013 letter from the Veteran.  These documents clearly show the street address on "C____ Ct."  Thus, on its face, the August 2013 rating decision was sent to the wrong address.  

Additionally supporting this conclusion is a communication documented in the claims file, which shows that in September 2013, the Veteran called VA concerning the September 2013 SSOC, stating that he never received it (the SSOC addressed the claim for service connection for a psychiatric disorder).  It shows that the Veteran's street address at the time he reported not receiving the SSOC was "C____ Ct."  The September 2013 SSOC in the claims file shows that it was sent to the street address on "M____ Rd."  The SSOC was sent approximately one month after the August 2013 rating decision was sent.

Thus, it appears the Veteran may not have received a copy of the August 2013 rating decision, which denied service connection for sleep apnea.  Accordingly, the Board requests that the AOJ re-send the rating decision to both the Veteran and his now representative, the DAV.  

The Board has recharacterized the issue of entitlement to service connection for a psychiatric disorder as one that includes all psychiatric disorders with which the Veteran has been diagnosed.  At the time of the April 2012 decision, the Board had limited the claim by noting that the Veteran had not appealed the denial of service connection for PTSD (which had been denied in an April 2010 rating decision), and thus that particular psychiatric disorder was not part of the claim for a psychiatric disorder.  However, in reviewing the record again, the Board realizes that the RO did not issue an SOC in connection with the claim for PTSD following the issuance of his Notice of Disagreement, as it had believed previously.  Instead, what appears to have happened is that the RO assumed that such diagnosis would be part of the Veteran's appeal involving the issue of entitlement to service connection for a psychiatric disorder.  For example, in a March 2012 SOC, which addressed the issue of entitlement to a TDIU, the RO wrote, "As to the issue of Notice of Disagreement with denial of service connection for a psychiatric disorder, [the] Board of Veterans['] Appeals has taken jurisdiction over that issue.  You will be notified under separate cover as to the requirements for contin[]uation of the appeal."  See page 15.  This would give the Veteran the impression that the claim for service connection for PTSD was part of the current appeal, and therefore the Board has not limited the Veteran's claim involving service connection for a psychiatric disorder and will include such diagnosis as part of the current appeal.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The issues of entitlement to service connection for (1) a right knee disorder; (2) a left knee disorder; (3) a right foot disorder; (4) a left foot disorder; and (5) a psychiatric disorder, variously diagnosed, to include major depressive disorder and PTSD, are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In April 2012, the Board issued a decision that, in pertinent part, denied service connection for (1) residuals of exposure to tuberculosis; (2) residuals of a right groin injury; (3) residuals of a left groin injury; (4) a right foot disorder; and (5) a left foot disorder.

2.  In May 2014, the Board offered the Veteran an opportunity to have the April 2012 decision vacated pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), and the Veteran accepted this offer.

3.  On September 22, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw the issues of entitlement to service connection for (1) a heart disorder; (2) residuals of exposure to tuberculosis; (3) residuals of a right groin injury; and (4) residuals of a left groin injury.
CONCLUSIONS OF LAW

1.  The portion of the April 2012 Board decision that denied service connection for (1) residuals of exposure to tuberculosis; (2) residuals of a right groin injury; (3) residuals of a left groin injury; (4) a right foot disorder; and (5) a left foot disorder is vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).

2.  The criteria for withdrawal of the issues of entitlement to service connection for (1) a heart disorder; (2) residuals of exposure to tuberculosis; (3) residuals of a right groin injury; and (4) residuals of a left groin injury by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Vacate

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).

As described above, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the Acting Veterans Law Judge that conducted the October 2010 hearing.  See Bryant, 23 Vet. App. 488.  The Veteran responded that he wished to have the prior decision vacated and a new one issued in its place and have a new hearing.

In compliance with the settlement described above, the portion of the April 2012 decision as it pertains to the denial of service connection for (1) residuals of exposure to tuberculosis; (2) residuals of a right groin injury; (3) residuals of a left groin injury; (4) a right foot disorder; and (5) a left foot disorder is vacated.  

This Order does not vacate the issues of service connection for a heart disorder, a right knee disorder, or a left knee disorder as these issues were previously vacated by the Court's April 2013 Order.  Additionally, this Order does not vacate the Board's April 2012 remand of the issue of service connection for a psychiatric disorder, as that remand was a preliminary order and did not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

B.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, at the September 22, 2014, hearing before the undersigned Acting Veterans Law Judge, the Veteran stated that he wanted to withdraw the issues of entitlement to service connection for (1) a heart disorder; (2) residuals of exposure to tuberculosis; (3) residuals of a right groin injury; and (4) residuals of a left groin injury.  The Board finds that these issues have been properly withdrawn.  Hence, there remain no allegations of errors of fact or law for appellate consideration in connection with these particular issues.  Accordingly, the Board does not have jurisdiction to review the issues, and they are dismissed.



ORDER

The portion of the April 2012 Board decision that denied service connection for (1) residuals of exposure to tuberculosis; (2) residuals of a right groin injury; (3) residuals of a left groin injury; (4) a right foot disorder; and (5) a left foot disorder is vacated.

The issues of entitlement to service connection for (1) a heart disorder; (2) residuals of exposure to tuberculosis; (3) residuals of a right groin injury; and (4) residuals of a left groin injury are dismissed.


REMAND

The Board finds that additional development is necessary before the Board can decide the remaining issues on appeal, which are entitlement to service connection for (1) a right knee disorder; (2) a left knee disorder; (3) a right foot disorder; (4) a left foot disorder; and (5) a psychiatric disorder, variously diagnosed, to include major depressive disorder and PTSD.  

The last time the Veteran's claims were before the Board was in 2012, and the most recent VA treatment records are from December 2012.  The record reflects that the Veteran receives regular treatment from VA for all of the disabilities for which he seeks service connection.  In a January 2015 facsimile from the Veteran, he indicated he was being treated by VA for mental health issues.  Thus, all VA treatment records from December 2012 to the present must be obtained and associated with the claims file.

Additionally, the Board finds that the Veteran is entitled to VA examinations in connection with his claims for service connection for bilateral knee and feet disorders.

Finally, at the time of the April 2012 remand, the Board had limited the Veteran's claim for service connection for a psychiatric disorder, to one that did not include a PTSD diagnosis.  The Veteran underwent a VA "Mental Disorders" examination in May 2012.  It is unclear whether the examiner specifically excluded a diagnosis of PTSD because of the Board's explicit finding that this diagnosis was not part of the Veteran's appeal involving a psychiatric disorder.  (PTSD was not diagnosed in the May 2012 examination report.)  Therefore, a new examination is needed to determine whether the evidence supports a diagnosis of PTSD.

Additionally, at the September 2014 hearing, the Veteran testified that he self-medicated himself as a result of his psychiatric disabilities and that he does not constantly use drugs, as was indicated by the May 2012 VA examiner.  Board Hearing Tr. at 10-11.  He also indicated that he had recently discussed this issue with his VA treatment provider.  Id.  This evidence was not of record at the time of the May 2012 VA examination and the VA records will be obtained on remand.  Since this evidence may be pertinent to determining the etiology of any psychiatric disorder, the examiner should also provide an opinion on the etiology of any diagnosed psychiatric disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file VA treatment records dated from December 2012 to the present, including January 2015 treatment at the John D. Dingell VA Medical Center Domiciliary Residential Rehabilitation Treatment Program.

2.  After completing the development requested in item 1, schedule the Veteran for a VA examination to assess the etiology of any psychiatric disorder.  The entire claims file should be made available to and be reviewed by the clinician (i.e., including the Veteran's VBMS eFolder and any relevant medical records in the Veteran's Virtual VA eFolder).  

The examiner is directed to consider the Veteran's reported history of depression during active duty and his diagnosis of depression within five months after discharge.  

The examiner must identify all current chronic psychiatric disorder diagnoses.

The examiner should specifically respond to the following questions:

(a) Does the Veteran have a diagnosis of PTSD under DSM-IV?

(b) If the answer to (a) is yes, then is it at least as likely as not (50 percent probability or greater) that PTSD is related to any incident of military service?

(c) For any other psychiatric diagnoses, is it at least as likely as not (50 percent probability or greater) that any chronic psychiatric disorder is causally or etiologically related to the Veteran's active service, excluding causation from abuse of alcohol or drugs therein.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the clinician determines that a decision cannot be made without resort to mere speculation, then it should be clear in the clinician's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so. 

3.  After completing the development requested in item 1, schedule the Veteran for an examination to determine what disability(ies) the Veteran has in connection with his right and left knees and right and left feet and, if the Veteran has a disability, whether it had its clinical onset during the Veteran's active service or is otherwise related to his service.  The claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and VBMS eFolder) should be made available to and be reviewed by the examiner in conjunction with this request.

The examiner should provide opinions on the following questions:

(a) Does the Veteran have a right knee disability?  If so, please provide the diagnosis or diagnoses.

(b) For each right knee disability, is it at least as likely as not (a 50 percent probability or greater) that the right knee disability is related to any incident of military service?

(c) Does the Veteran have a left knee disability?  If so, please provide the diagnosis or diagnoses.

(d) For each left knee disability, is it at least as likely as not (a 50 percent probability or greater) that the left  knee disability is related to any incident of military service?

(e) Does the Veteran have a right foot disability?  If so, please provide the diagnosis or diagnoses.

(f) For each right foot disability, is it at least as likely as not (a 50 percent probability or greater) that the right foot disability is related to any incident of military service?

(g) Does the Veteran have a left foot disability?  If so, please provide the diagnosis or diagnoses.

(h) For each left foot disability, is it at least as likely as not (a 50 percent probability or greater) that the left foot disability is related to any incident of military service?

The reviewing clinician must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the clinician determines that a decision cannot be made without resort to mere speculation, then it should be clear in the clinician's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so. 

4. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


